DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because it is the same as US Patent No. 7,979,277, US Patent No. 8,352,262, US Patent No. 9,076,441, and US Patent No. 10,062,377.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to In regard to claim 10, the Specification does not specifically show “detect, using a neural network, at least one word associated with the audio data based on the numerical values”. In regard to claim 12, the Specification does not specifically show that the operations of the front end unit, the accelerator, and the at least one processor are pipelined. In regard to claim 13, the Specification does not show that “the accelerator is configured to compute at least one of probabilities or logarithms of probabilities for Gaussian Distributions based on vectors of a second category of numerical values representing a mean and vectors of a third category of numerical values representing a variance.” In regard to claims 14-17, a “first and second buffer” is not shown or suggested in the specification. In regard to claim 18, the Specification does not specifically show a “first and second acoustic model”, where the “first acoustic model is English and the second is a language different than English”.  In regard to claim 24, the Specification does not show “a battery configured to power the front end unit, the accelerator, and the at least one processor”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,979,277. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a speech recognition system, comprising: a microphone (audio front end includes this) configured to output audio data, a front end unit (audio front end) configured to produce a plurality of feature vectors based on a spectral analysis of frames of the audio data, a calculating unit (claimed accelerator) configured to, for each of the plurality of feature vectors, determine a numerical value representing a probability that a frame of the audio data corresponding to the each of the plurality of feature vectors matches with a state of an acoustic model, and a search stage (claimed at least one processor) to: receive the numerical values: detect data associated with the audio data based on the numerical values, wherein: the front end unit is physically distinct from the at least one processor, and the front end unit and the at least one processor are formed on different processors (claimed single integrated circuit) and data is pipelined.
Claims 10 and 12 of the instant invention are similar to claim 1 of US Patent No. 7,979,277. 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,062,377. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a speech recognition system, comprising: a microphone (first programmable device obtains a digital audio stream and determines a plurality of feature vectors .
Claim 10 of the instant invention is similar to claim 4 of US Patent No. 10,062,377. 

Claims 10,11,13,19, and 25-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-45 of U.S. Patent No. 10,839,789. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a speech recognition system, comprising: a microphone obtains a digital audio stream and  a first interface that determines a plurality of feature vectors (claimed front end unit) of the basis of spectral analysis of frames of the audio data, an calculating apparatus (claimed accelerator) configured to, for each of the plurality of feature vectors, determine a numerical value representing a probability that a frame of the audio data corresponding to the each of the plurality of feature vectors matches with a state of an acoustic model, and a second interface (claimed at least one processor) to: receive the numerical values: detect data associated with the audio data based on the numerical values, wherein: the front end unit is physically distinct from the .
Claim 10 of the instant invention is similar to claim 37 of US Patent No. 10,839,789. 
Claims 11 and 13 of the instant invention are similar to claim 12 of US Patent No. 10,839,789.
Claim 19 of the instant invention is similar to claim 30 of US Patent No. 10,839,789. A decompressor would be used to decompress the compressed data.
Claim 25 of the instant invention is similar to claim 40 of US Patent No. 10,839,789.
Claim 26 of the instant invention is similar to claim 43 of US Patent No. 10,839,789.
Claim 27 of the instant invention is similar to claim 44 of US Patent No. 10,839,789. Claim 28 of the instant invention is similar to claim 45 of US Patent No. 10,839,789.
Claim 29 of the instant invention is similar to claim 41 of US Patent No. 10,839,789.
Claims 30-31 of the instant invention are similar to claim 42 of US Patent No. 10,839,789. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Larri et al. (8,352,262) also shows a speech recognition circuit and method that includes an accelerator for calculating distances. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        February 22, 2022